

STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) for the purchase of shares of common
stock of Neah Power Systems, Inc., a Nevada corporation (“Company”), is entered
into as of April 24, 2008, between Company and Summit Trading Limited
(“Purchaser”).
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1, immediately after all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchasers’ obligations to pay the Subscription Amount and
(ii) the Company’s obligations to deliver the Shares, have been satisfied or
waived.
 
“Exchange Act” means the Shares Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means 10,000,000 shares of common stock of the Company, par value $.001
per share, deliverable to the Purchaser pursuant to this Agreement.
 
“Subscription Amount” means $100,000.00, the aggregate amount payable for Shares
purchased hereunder at a price of $0.01 per Share.
 
"Transaction Documents" means this Agreement and all other agreements and
documents necessary to consummate the transactions contemplated hereby.
 
1

--------------------------------------------------------------------------------


 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth
herein, concurrent with the execution and delivery of this Agreement by the
parties hereto and receipt by the Company of the Subscription Amount, the
Company agrees to sell, and the Purchaser agrees to purchase, the Shares.
 
2.2 Payment. The Subscription Amount shall be payable at Closing, by wire
transfer of immediately available funds.
 
2.3 Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.4, the Closing shall occur immediately.
 
2.4 Deliveries.
 
(a) At or prior to the Closing, the Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by the Purchaser; and
 
(ii) the Subscription Amount by wire transfer to the account as specified in
writing by the Company.


(b) At or prior to the Closing, the Company shall deliver or cause to be
delivered to the Purchaser the following:
 
(i) this Agreement duly executed by the Company; and
 
(ii) original share certificates representing the Shares.
 
2.5 Closing Conditions. 
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects as of the Closing of the
representations and warranties of the Purchaser contained herein;
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing shall have been performed; and
 
(iii) the delivery by the Purchaser of the items set forth in Section 2.4(a) of
this Agreement.
 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
 
2

--------------------------------------------------------------------------------


 
(i) the accuracy in all material respects as of the Closing of the
representations and warranties of the Company contained herein;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.4(b) of
this Agreement; and
 
(iv) The appointment of at least three new independent directors reasonably
acceptable to Purchaser.


2.6 Anti-Dilution Protection. If at any time within six (6) months after the
Closing Date, the Company issues, sells, converts, or is deemed to have issued,
sold or converted, any shares of common stock or any debt or equity securities
convertible into shares of common stock, including without limitation collateral
or fee shares pursuant to existing loan agreement (each, “Additional Shares”),
at a price less than $0.01 per share of common stock, as adjusted for stock
splits, reverse stock splits, conversions, additional issuances, or similar
events (each, a “Subsequent Issuance”), the Company shall issue to Purchaser
such additional number of shares of common stock, as of the close of business on
the date of such Subsequent Issuance, so that the effective price per Share
(including such additional number of shares of common stock) paid by the
Purchaser shall equal the lowest price at which any of the Additional Shares are
issued in such Subsequent Issuance. In the event there are insufficient shares
of Common Stock authorized by the Company to comply with the provisions of this
Section 2.6, the Company shall issue shares of preferred stock convertible into
common stock in compliance with this provision, and use commercially reasonable
best efforts to increase the number of authorized shares of common stock of the
Company as soon as practicable.
 
2.7 Registration Rights. Purchaser shall have standard piggyback registration
rights, pari passu with each purchaser in any Subsequent Issuance.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
Except as expressly set forth in this Article III, neither the Company nor the
Purchaser make any representations or warranties whatsoever regarding the
Company, the Shares or any other matter.
 
3.1 Representations and Warranties of the Company.
 
The Company hereby makes the following representations and warranties to the
Purchaser:
 
(a) Organization; Authority. The Company is a corporation duly organized and
validly existing under the laws of the State of Nevada, with full right, power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out Company’s obligations hereunder. The
execution and delivery of this Agreement and performance by the Company of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of the Company. Each Transaction Document to which
Company is a party has been duly executed by the Company, and when delivered by
the Company in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Company, enforceable against Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
3

--------------------------------------------------------------------------------


 
(b) Ownership of the Shares. The Shares are duly authorized, validly issued,
non-assessable, and free and clear of all Liens, encumbrances, restrictions and
claims of every kind, other than restrictions on transfer as provided in Section
3.2(c), and, upon delivery of and payment for such Shares as herein provided,
the Purchaser will acquire good and valid title thereto, free and clear of all
Liens, encumbrances, restrictions and claims of every kind, except for such
restrictions on transfer.
 
3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company:
 
(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of the Purchaser. Each Transaction Document to which it is a party
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b) Own Account. The Purchaser is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, has no intention of distributing any of such Shares in violation
of the Securities Act or any applicable state Shares law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Shares in violation of the Securities Act or
any applicable state Shares law. The Purchaser is acquiring the Shares hereunder
in the ordinary course of its business.
 
4

--------------------------------------------------------------------------------


 
(c) Restricted Shares. The Purchaser understands and acknowledges that: (i) the
Shares it is purchasing may be characterized as “restricted securities” under
state and federal securities laws inasmuch as they are being acquired from the
Company and that under such laws and applicable regulations such Shares may be
resold without registration under the Securities Act only in certain limited
circumstances, (iii) the Shares may be subject to restrictions on transfer under
the Securities Act and the rules and regulations promulgated thereunder,
applicable state securities laws and regulations, and the rules of any self
regulatory organization to which the Company or its securities may be subject,
and (iv) the Purchaser may be required to hold the Shares indefinitely.
 
(d) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and at the date hereof it is either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.
 
(e) Experience of The Purchaser. The Purchaser alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(f) Access to Information. Purchaser is currently a significant shareholder in
the Company and acknowledges that it is fully familiar with the Company, has
reviewed its public reports filed with the Securities and Exchange Commission
and has been afforded: (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to an investment in the Shares. The Purchaser is aware that the Company
is still a development stage entity, is not operating profitably and will not do
so in the near term and will require significant additional capital in order to
continue its operations as currently in effect.
 
ARTICLE IV.
MISCELLANEOUS
 
4.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Purchaser shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchaser.
 
5

--------------------------------------------------------------------------------


 
4.2 Separate Counsel. Each party understands and agrees that Dreier Stein Kahan
Browne Woods George LLP (“Company Counsel”) has not represented Purchaser or
provided any legal advice in connection with the preparation or negotiation of
this Agreement, or the purchase and sale of the Shares. Each party acknowledges
that Purchaser has not relied on any information or advice furnished by or on
behalf of Company Counsel, and represent that Purchaser has consulted with its
own legal counsel and such tax and investment advisors as the party, in the
party’s sole discretion, has deemed necessary or appropriate in connection with
this Agreement.
 
4.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
4.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
4.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
4.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.14.
 
4.7 Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflicts of law
thereof. Any claim, dispute, or controversy (any or all of which shall
hereinafter be referred to as the "Dispute" or the "Disputes") shall arise
between the parties hereto with respect to the making, construction, terms, or
interpretation of this Agreement or any breach thereof, or the rights or
obligations of any party hereto or thereto, the Dispute shall, in lieu of court
action, be submitted to mandatory, binding arbitration upon written demand of
either party (the "Notice of Arbitration") before a single arbitrator in Santa
Monica, California. The arbitration shall be conducted by a retired judge
arbitrator selected by JAMS and shall be held in accordance with the JAMS rules.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the arbitrator shall allocate all of the costs and
expenses of such Dispute including but not limited to the fees and expenses of
the arbitrator, all attorneys’ fees and expenses and all other costs and
expenses incurred with the investigation, preparation and prosecution of such
arbitration between the parties based upon the arbitrator's judgment as to the
merits or the respective positions of the parties in the Dispute.
 
4.8 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.
 
6

--------------------------------------------------------------------------------


 
4.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
electronic signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
4.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
4.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agrees to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate. In no event shall either party’s monetary damages arising from any
breach of this Agreement exceed the Subscription Amount.
 
4.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
4.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
4.14 Release. Each party hereby fully and completely releases and discharges the
other party, Charles Arnold, Richard Fixaris and Company Counsel from any and
all claims, causes of action, rights and actions of any kind or nature
whatsoever, either at law or in equity, including without limitation all claims
of negligence, breach of contract, or breach of fiduciary duty, and all claims
in any way arising out of or relating to the Company; provided, however, that
neither party waives any right to seek contribution from any party in the event
that any person brings any claim or action against such party.
 
7

--------------------------------------------------------------------------------


 
4.15 Non-Disparagement. During the term of this Agreement, and at all times
thereafter, the parties agree that they will not disparage each other, Charles
Arnold, Richard Fixaris or Company Counsel in any fashion.
 
4.16 Entire Agreement. This Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
IN WITNESS WHEREOF, the parties hereto have caused this Shares Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


Company:
 
NEAH POWER SYSTEMS. INC.
 
By:

--------------------------------------------------------------------------------

Chris D’Couto
President & CEO
 
 
By:

--------------------------------------------------------------------------------

 
Director
   
Purchaser:
 
SUMMIT TRADING LIMITED
 
By:

--------------------------------------------------------------------------------

Name:
Title:



8

--------------------------------------------------------------------------------



